Case 2:20-cv-10109-JMV-JBC Document 1 Filed 08/06/20 Page 1 of 9 PageID: 1




                      THE UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                             NEWARK DIVISION


   Parizad Irani Kermani,                         Civil Action No.


                            Plaintiff,
                                                  COMPLAINT
            – against–

   JPMorgan Chase Bank (USA), N.A., and
   TransUnion, LLC

                            Defendants.


                                         COMPLAINT

        Plaintiff, Parizad Irani Kermani (hereinafter “Plaintiff”), by and through her

 attorneys, the Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint

 against Defendants, JPMorgan Chase Bank (USA), N.A (“Chase Bank”), and TransUnion,

 LLC (“TransUnion”) alleges as follows:

                                    INTRODUCTION

  1. This is an action for damages brought by an individual consumer for Defendants’

     violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the “FCRA”),

     the New Jersey Fair Credit Reporting Act, N.J. Stat. §56:11‐28, et seq. (the “NJ

     FCRA”), and other claims related to unlawful credit reporting practices. The FCRA

     and NJ FCRA prohibits furnishers and credit reporting agencies (“CRAs”) from

     falsely and inaccurately reporting consumers’ credit information.




                                             1
Case 2:20-cv-10109-JMV-JBC Document 1 Filed 08/06/20 Page 2 of 9 PageID: 2




                                        PARTIES

  2. Plaintiff, Parizad Irani Kermani, is an adult citizen of New Jersey, domiciled in

     Bloomfield, NJ.

  3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

  4. Defendant Chase Bank is a “furnisher” of consumer credit information as that term is

     used in Section 1681s-2 of the FCRA. Defendant Chase Bank does business

     throughout the country and in the state of New Jersey.

  5. Defendant TransUnion is a limited liability company, doing business throughout the

     country and in the state of New Jersey. TransUnion is a “consumer reporting agency”

     as defined in Section 1681a(f) of the FCRA. Trans Union is one of the largest CRAs

     in the world.




                                JURISDICTION AND VENUE

  6. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

     1331 because the rights and obligations of the parties in this action arise out of 15

     U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to enforce any

     liability created under 15 U.S.C. § 1681 may be brought in any appropriate United

     States District Court, without regard to the amount in controversy.

  7. Venue is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a substantial part of the

     events and omissions giving rise to Plaintiff’s claims occurred in New Jersey.




                                             2
Case 2:20-cv-10109-JMV-JBC Document 1 Filed 08/06/20 Page 3 of 9 PageID: 3




                                  FACTUAL ALLEGATIONS

  8. Defendant Chase Bank issued an account ending in 10142696 to Plaintiff. The

     account was routinely reported on Plaintiff’s consumer credit report.

  9. The consumer report at issue is a written communication of information concerning

     Plaintiff’s credit worthiness, credit standing, credit capacity, character, general

     reputation, personal characteristics, or mode of living which is used or for the purpose

     of serving as a factor in establishing the consumer’s eligibility for credit to be used

     primarily for personal, family, or household purposes as defined by 15 U.S.C. §

     1681a(d)(1) of the FCRA.

  10. On or about November 25, 2019, Plaintiff and Chase Bank, entered into a settlement

     agreement for the above referenced account.

  11. Pursuant to the terms of the settlement, Plaintiff was required to make a lump sum

     payment totaling $2,391.54 to settle and close her Chase Bank account.

  12. Plaintiff, via her debt settlement representative, timely made the requisite settlement

     payment. Redacted proof of this payment is attached hereto as Exhibit A.

  13. However, nearly five months later, Plaintiff’s Chase Bank account continued to be

     negatively reported.

  14. In particular, on a requested credit report dated April 10, 2020, Plaintiff’s Chase Bank

     account was reported with an erroneous status of “AS AGREED” and a balance of

     $1,783.00. The relevant portion of Plaintiff’s credit report is attached hereto as

     Exhibit B.




                                              3
Case 2:20-cv-10109-JMV-JBC Document 1 Filed 08/06/20 Page 4 of 9 PageID: 4




  15. This tradeline was inaccurately reported. As evidenced by the enclosed documents,

     the account was settled for the full balance and must be reported as settled with a

     balance of $0.00.

  16. On or about May 18, 2020, Plaintiff, via her attorney at the time, notified Defendants

     of a dispute with completeness and/or accuracy of the reporting of Plaintiff’s Chase

     Bank account. A redacted copy of the dispute letter is attached hereto as Exhibit C.

  17. Therefore, Plaintiff disputed the accuracy of the derogatory information reported by

     Chase Bank to credit reporting agencies via certified mail in accordance with 15

     U.S.C. § 1681i of the FCRA.

  18. In July of 2020, Plaintiff requested updated credit reports for review. The tradeline

     for Plaintiff’s Chase Bank account remained inaccurate, as Defendants failed to

     correct the inaccuracy. The relevant portion of the July 2020 credit report is attached

     hereto as Exhibit D.

  19. Upon information and belief, TransUnion did not notify Chase Bank of the dispute by

     Plaintiff in accordance with the FCRA and NJ FCRA.

  20. Alternatively, if TransUnion did notify Chase Bank, Chase Bank failed to properly

     investigate and delete the tradeline or properly update the tradeline on Plaintiff’s credit

     reports.

  21. If Chase Bank had performed a reasonable investigation of Plaintiff’s dispute,

     Plaintiff’s Chase Bank account would have been updated to reflect a “settled” status

     with a balance of $0.00.

  22. Despite the fact that Chase Bank has promised through its subscriber agreements or

     contracts to accurately update accounts, Chase Bank has nonetheless willfully,



                                               4
Case 2:20-cv-10109-JMV-JBC Document 1 Filed 08/06/20 Page 5 of 9 PageID: 5




     maliciously, recklessly, wantonly, and/or negligently failed to follow this requirement

     as well as the requirements set forth under the FCRA, which has resulted in the

     intended consequences of this information remaining on Plaintiff’s credit reports.

  23. Defendants failed to properly maintain and failed to follow reasonable procedures to

     assure maximum possible accuracy of Plaintiff’s credit information and Plaintiff’s

     credit reports, concerning the account in question, thus violating the FCRA and the NJ

     FCRA. These violations occurred before, during, and after the dispute process began

     with TransUnion.

  24. At all times pertinent hereto, Defendants were acting by and through their agents,

     servants and/or employees, who were acting within the scope and course of their

     employment, and under the direct supervision and control of the Defendants herein.

  25. At all times pertinent hereto, the conduct of Defendants, as well as that of their agents,

     servants and/or employees, was malicious, intentional, willful, reckless, negligent and

     in wanton disregard for federal law and the rights of the Plaintiff herein.

                                FIRST CAUSE OF ACTION
                                 (Fair Credit Reporting Act)

  26. Plaintiff reasserts and incorporates herein by reference all facts and allegations set

     forth above.

  27. TransUnion is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

  28. Chase Bank is an entity that, regularly and in the course of business, furnishes

     information to one or more consumer reporting agencies about its transactions or

     experiences with any consumer and therefore constitutes a “furnisher,” as codified at

     15 U.S.C. § 1681s-2.




                                               5
Case 2:20-cv-10109-JMV-JBC Document 1 Filed 08/06/20 Page 6 of 9 PageID: 6




  29. Chase Bank is reporting inaccurate credit information concerning Plaintiff to one or

     more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

  30. Plaintiff notified Defendants of a dispute on the account’s completeness and/or

     accuracy, as reported.

  31. Chase Bank failed to complete an investigation of Plaintiff’s written dispute and

     provide the results of an investigation to Plaintiff and the credit bureaus within the 30-

     day statutory period as required by 15 U.S.C. § 1681s-2(b).

  32. Chase Bank failed to promptly correct the inaccurate information on Plaintiff’s credit

     reports in violation of 15 U.S.C. § 1681s-2(b).

  33. TransUnion failed to delete information found to be inaccurate, reinserted the

     information without following the FCRA, or failed to properly investigate Plaintiff’s

     disputes.

  34. TransUnion failed to maintain and failed to follow reasonable procedures to assure

     maximum possible accuracy of Plaintiff’s credit reports, concerning the account in

     question, violating 15 U.S.C. § 1681e(b).

  35. As a result of the above violations of the FCRA, Plaintiff suffered actual damages in

     one or more of the following categories: lower credit score, denial of credit,

     embarrassment and emotional distress caused by the inability to obtain financing for

     everyday expenses, rejection of credit card application, higher interest rates on loan

     offers that would otherwise be affordable and other damages that may be ascertained

     at a later date.

  36. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff for

     actual damages, punitive damages, statutory damages, attorney’s fees and costs.



                                              6
Case 2:20-cv-10109-JMV-JBC Document 1 Filed 08/06/20 Page 7 of 9 PageID: 7




                               SECOND CAUSE OF ACTION
                             (New Jersey Fair Credit Reporting Act)

  37. Plaintiff reasserts and incorporates herein by reference all facts and allegations set

     forth above.

  38. TransUnion failed to delete information found to be inaccurate, reinserted the

     information without following the NJ FCRA, or failed to properly investigate

     Plaintiff’s disputes.

  39. TransUnion failed to complete an investigation of Plaintiff’s written dispute and

     provide the results of an investigation to Plaintiff within the 30-day statutory period

     as required by NJ FCRA, N.J. Stat. §C.56:11-36f(1).

  40. TransUnion failed to delete information found to be inaccurate, reinserted the

     information without following the NJ FCRA, or failed to properly investigate

     Plaintiff’s disputes as required by NJ FCRA, N.J. Stat. §C.56:11-36(a) and N.J. Stat.

     §C.56:11-36 (e).

  41. As a result of the above violations of the NJ FCRA, Plaintiff suffered actual damages

     in one or more of the following categories: lower credit score and credit rating, denial

     of credit, embarrassment and emotional distress caused by the inability to obtain

     financing for everyday expenses, rejection of credit card application, higher interest

     rates on loan offers that would otherwise be affordable and other damages that may be

     ascertained at a later date.

  42. As a result of the above violations of the NJ FCRA, Defendants are liable to Plaintiff

     for actual damages, punitive damages, statutory damages, attorney’s fees and costs.

       WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

 follows:

                                               7
Case 2:20-cv-10109-JMV-JBC Document 1 Filed 08/06/20 Page 8 of 9 PageID: 8




       1. That judgment be entered against Defendants for actual damages pursuant
          to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

       2. That judgment be entered against Defendants for punitive damages
          pursuant to 15 U.S.C. § 1681n;

       3. That the Court award costs and reasonable attorney's fees pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

       4. That judgment be entered against Defendants for actual damages pursuant
          to N.J. Stat. §C.56:11-38 or alternatively, N.J. Stat. §C.56:11-39;

       5. That judgment be entered against Defendants for punitive damages
          pursuant to N.J. Stat. §C.56:11-38;

       6. That the Court award costs and reasonable attorney's fees pursuant to N.J.
          Stat. §C.56:11-38 or alternatively, N.J. Stat. §C.56:11-39; and

       7. That the Court grant such other and further relief as may be just and proper.

                             DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

 trial by jury in this action of all issues so triable.

                                  Respectfully Submitted,

                                  Law Offices of Robert S. Gitmeid & Associates, PLLC

                                  /s/ Maksim Reznik
                                  Maksim Reznik, Esq.
                                  30 Wall Street, 8th Floor #741
                                  New York, NY 10005
                                  Tel: (866) 249-1137
                                  Fax: (877) 366-4747
                                  Email: Maksim.R@Gitmeidlaw.com
                                  Counsel for Plaintiff




                                                  8
                     Case 2:20-cv-10109-JMV-JBC Document 1 Filed 08/06/20 Page 9 of 9 PageID: 9
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Parizad Irani Kermani                                                                                       JPMorgan Chase Bank (USA), National Association, TransUnion, LLC

    (b) County of Residence of First Listed Plaintiff             Essex County                                County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Maksim Reznik, Esq.
Law Offices of Robert S. Gitmeid & Associates, PLLC
30 Wall Street, 8th Floor #741, New York, NY 10005

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Action brought by individual for Defendants' violations of the Fair Credit Reporting Act
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/06/2020                                                              /s/ Maksim Reznik
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
